Por los fundamentos consignados en la opinión emitida en el caso de mandamus núm. 308, Andrés de Gracia Torres, peticionario, v. Corte de Distrito de Humacao, Hon. R. Arjona Siaca, juez, demandada, (52 D.P.R. 607), se declara con lugar la presente solicitud y en- su consecuencia se ordena al Secretario de este Tribunal que expida, bajo el'sello de la Corte, un auto perentorio de mandamus contra. F. Navarro Ortiz, Juez de la Corte de Distrito del Distrito Judicial de Mayagüez, para. que decrete el sobreseimiento del pro-ceso seguido ante dicha corte por un delito de homicidio involunta-rio (núm. 10,056) contra Jorge Flores Vega, el peticionario.